Citation Nr: 1328967	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  05-19 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a disease of the arms and hands, including reflex sympathetic dystrophy/complex pain syndrome.  

2.  Entitlement to service connection for a cervical spine disorder.  

3.  Entitlement to service connection for a back disorder.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service from July 1981 to January 1985.  She had subsequent Naval Reserve Service.  In July 1994, she was transferred to the Individual Ready Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Seattle, Washington, Department of Veterans Affairs (VA Regional Office (RO).  

The Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) in April 2009.  A transcript of that hearing is of record and associated with the claims folder.  In June 2012, the Board notified the Veteran that the VLJ had retired from the Board and gave her an opportunity to request a new hearing.  She was informed that she had 30 days during which to make her intentions known; thereafter, if no response was provided, the Board would assume that she did not want another hearing and would proceed accordingly.  No response was provided.  

The Board remanded the claims in August 2009 and September 2012 for further development.  

During the pendency of this case, the U.S. Court of Appeals for Veterans Claims (Court) determined that that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, and the evidence that shows that in addition to PTSD, the Veteran had also been diagnosed with depression and anxiety, the Board has recharacterized the issue on appeal, as reflected on the title page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that these claims must be remanded again for further development.  

The Veteran testified at her April 2009 Travel Board hearing that she was assaulted on three different occasions in service: in the fall of 1981; during her advanced individual training; at her first permanent change of station to the Naval Air Station, Lemoore, California; and in 1993 or 1994 at the Whidbey Island Naval Air Station.  She stated that as a result of those assaults, she became pregnant, suffered miscarriages, and experienced multiple gynecologic problems.  She also reportedly developed extreme stress and attempted to avoid situations which served as reminders of her military trauma.  Additionally, she contended that during the assaults, she sustained numerous physical injuries to her arms and hands, neck, and back.  She stated that she has experienced residual disabilities since those attacks.  Therefore, she maintained that service connection was warranted for a disorder of the arms and hands, claimed as reflex sympathetic dystrophy/complex pain syndrome; a cervical spine disorder; a back disorder; and an acquired psychiatric disorder, claimed as PTSD.  

A review of the record reveals that the Board's 2012 remand instructed the RO/AMC to request a copy of the restraining order issued in favor of the Veteran against R.E., her alleged assailant, directly from the Island County Court of Washington State.  However, the RO/AMC asked the Veteran to provide the restraining order, which was never provided.  The Board requested that the RO/AMC ask for the restraining order directly from the Court.  An appropriate release of information should have been sought from the Veteran, and then an attempt should have been made by the RO/AMC to obtain the restraining order.  This should now be done.  

Additionally, a review of the claims file reveals that the Veteran's entire service treatment records and personnel records have never been recovered.  In the claims folder is a letter sent to the Veteran after her release from Naval Reserve that her medical and personnel records were being transferred to Naval Reserve Personnel Center, New Orleans, Louisiana.  There is no evidence that a search has ever been requested by the Naval Reserve Personnel Center for the Veteran's records, or her specific dates of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  These records should be sought, and if obtained, associated with the claims folder.  

During the Veteran's May 2013 VA examinations, it was noted by the examiner that the Veteran's records had indicated an entry in March 1981, that stated "attempted rape."  That record also indicated that the Veteran stated she was in good health and that she had no painful joints.  That Report of Medical Record was not related to the Veteran's inservice medical records, but was related to her enlistment examination.  The enlistment examination indicated that the Veteran was found to be clinically normal on enlistment.  However, the Report of Medical Record indicated "yes" when asked if she had ever had or now had nervous trouble of any sort or excessive worry.  She was found qualified for enlistment.  This report was not considered when the Veteran was evaluated for PTSD.  

Additionally, the Veteran has been diagnosed with PTSD, major depressive disorder, and anxiety.  Thus, although the Veteran's psychiatric claim was originally adjudicated only with respect to PTSD, under Clemons it can be broadened to include a claim for any acquired psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical treatment records, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the RO/AMC.  

2.  After obtaining an appropriate release of information from the Veteran, the RO/AMC should request a copy of the restraining order issued in favor of the Veteran against R.E. directly from the Island County of Washington state.  The restraining order was granted in 1994 or 1995 by Judge H.  In making this request, note all of the Veteran's various names and report her Social Security number.  

3.  The RO/AMC should request the Veteran's personnel and/or service treatment records from the Naval Reserve Personnel Center, New Orleans, Louisiana, and associate those records with the claims folder.  The Naval Reserve Personnel Center should also be asked to provide the Veteran's periods of ACDUTRA and INACDUTRA.  The dates are necessary, as points are not helpful in this regard.  

A failure to respond or a negative reply to numbers 2 or 3 must be noted in writing and associated with the claims folder.  

If the requested records are unavailable, notify the Veteran and her representative in accordance with the provisions of 38 C.F.R. § 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).  Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.   

4.  After the above actions have been completed, the Veteran should be scheduled to undergo a VA psychiatric examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect her appeal.  See 38 C.F.R. § 3.655 (2012).)  All indicated studies should be performed.  

Following a psychiatric examination of the Veteran and a review of all of the relevant records and lay statements, the examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's behavior in service, to include repeated trips to sick call, letter to Senator Cranston, request for JAG investigations, December 1984 transfer request for stress, and any other evidence obtained are consistent with her claims of being sexually assaulted during her active service.  The aforementioned behaviors are of record and located in the claims folder.  

If the examiner is of the opinion that a personal assault(s) occurred, the examiner should then state whether it is at least as likely as not (50 percent or greater probability) that the Veteran has PTSD or any other acquired psychiatric disorder, as a result of such assault(s) in service.  

If the examiner determines that there is inadequate evidence to support the occurrence of the inservice personal assault(s) as set forth in 38 C.F.R. § 3.304(f)(5), or determines that the clinical evidence does not support a diagnosis of PTSD or psychiatric disorder due to the assault(s), the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not (50 percent or greater probability) that psychiatric disorder(s) had its onset in service, or if it was a preexisting psychiatric disorder, was aggravated by service, or if a psychiatric disorder is otherwise etiologically related to the Veteran's service.  

The claims file must be made available to and thoroughly reviewed by the examiner.  The psychiatrist must provide a complete rationale for all opinions offered.  In this regard, the examiner should note 1) the Veteran's various alleged service stressors/incidents, which are found in written statements; 2) medical records; 3) lay statements of record (to include pictures); and 4) April 2009 hearing testimony.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

All findings and conclusions requested should be set forth in a legible report.  Supporting rationale must be provided with each requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

5.  When the above actions have been completed, undertake any other indicated development, such as scheduling any necessary VA examinations.  Then, readjudicate the issues of entitlement to service connection for a disorder of the arms and hands, including reflex sympathetic dystrophy/complex pain syndrome; entitlement to service connection for a cervical spine disorder; entitlement to service connection for a back disorder; and entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, she and her representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action.  





The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


